Citation Nr: 0320791	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  97-06 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
private dental treatment.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel




INTRODUCTION

The veteran had active service from March 1944 to October 
1945.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an August 1996 determination by the Department 
of Veterans Affairs (VA) Medical Center (MC) in Bay Pines, 
Florida, which determined that the veteran was not entitled 
to payment or reimbursement for unauthorized private dental 
treatment.  The veteran filed a timely notice of 
disagreement, and the VAMC provided a statement of the case 
(SOC) in February 1997.  In March 1997 the veteran perfected 
his appeal, and the issue was subsequently certified to the 
Board.  

The Board notes that the veteran testified before a hearing 
panel at the VAMC in November 1998; a transcript is of 
record.  

In November 1999, the Board remanded the issue for 
clarification as to whether the veteran desired to appear for 
a Travel Board hearing before a Veterans Law Judge (VLJ).  
The veteran indicated that he did so desire, and he was 
scheduled to appear before a VLJ at the VA Regional Office 
(adjacent to the VAMC) on January 31, 2002; however, he 
failed to appear.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

In the present case, the evidence of record indicated that 
the veteran received treatment from Dr. John L. Ricks, D.D.S.  
However, clinical and hospitalization records associated with 
said treatment were not contained in the record.  Therefore, 
in July 2002 the Board issued a development memorandum that 
stated as follows:  

The record indicates that the veteran 
received dental treatment from John L. Ricks, 
D.D.S., Parkwood Dental Centre, 2620 48th 
Avenue West, Bradenton, FL 34207, during the 
period of July to August 1995.  Make 
arrangements to obtain copies of the complete 
examination and treatment records pertaining 
to the veteran during that time period, to 
include any intake and/or preliminary history 
or other information reported by either Dr. 
Ricks or his staff at the time of the 
veteran's initial and subsequent 
presentations for dental care.

Accordingly, a letter was sent to Dr. Ricks in January 2003, 
which requested complete copies of the veteran's treatment 
records.  While it appears that the veteran submitted copies 
of letters issued by Dr. Ricks in July 1997, it does not 
appear that the requested complete treatment records have 
been submitted.  In addition, it does not appear that the 
veteran has been properly notified that VA was unable to 
obtain said treatment records, and given an opportunity to 
obtain them on his own and submit them for consideration.  

Ordinarily, the Board would have followed-up with further 
development.  However, on May 1, 2003, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the new duty-to-assist regulations codified at 38 C.F.R. 
§ 19(a)(2) and (a)(2)(ii)(2002).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (May 
1, 2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held 38 
C.F.R. § 19.9(a)(2) to be invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it purported to allow the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver.  The Federal Circuit 
found that, under such a procedure, "the veteran is not 
effectively able to object to any of the additional evidence 
obtained by the Board until after the Board weighs the 
evidence and decides the appeal."  The Federal Circuit 
further held 38 C.F.R. § 19.9(a)(2)(ii) to be invalid 
because, in providing only 30 days for an appellant to 
respond to a notice from the Board that information or 
evidence is needed from the appellant, it violated the 
provision, contained in 38 U.S.C.A. § 5103, of a one-year 
period in which to respond to such a request.  

In light of the Federal Circuit decision, the Board believes 
that the most appropriate action is to remand this case, for 
the following action:

1.  The VAMC should review the veteran's claims file 
and ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the MC should ensure that the new 
notification requirements and development procedures 
contained in sections 3 and 4 of the Act (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and satisfied.

2.  The VAMC should follow up with the veteran and 
advise him that the complete treatment records 
requested from John L. Ricks, D.D.S., for the period 
from July to August 1995 have not been submitted.  
The veteran should be advised that it is his 
responsibility to secure and submit said treatment 
records.

3.  After the development requested above has been 
completed to the extent possible, the VAMC should 
review the record to ensure that such is adequate 
for appellate review.  After any indicated 
corrective action has been completed, the VAMC 
should again review the record and readjudicate the 
veteran's claim.  If the benefit sought on appeal 
remains denied, the veteran and his representative 
should be furnished a supplemental statement of the 
case, which contains notice of all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the agency of original jurisdiction.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
VAMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).



